Filed 7/30/13 In re Kris P. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re KRIS P., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                       A138042
v.
                                                                         (Contra Costa County
KRIS P.,                                                                 Super. Ct. No. J11-01427)
         Defendant and Appellant.


         The 17-year-old minor appeals from a dispositional order increasing his period of
commitment following his admission of a probation violation. His attorney has asked this
court for an independent review of the record to determine whether there are any arguable
issues for review. (Anders v. California (1967) 386 U.S. 738, 744; People v. Kelly (2006)
40 Cal.4th 106, 119; People v. Wende (1979) 25 Cal.3d 436, 441-442.) The minor was
informed of his right to file a supplemental brief, which he has not done. Upon
independent review of the record, we conclude no arguable issues are presented for
review and affirm the judgment.
                                                      Discussion
         In December 2011, the minor was declared a ward of the court following his
admission to grand theft of a computer laptop. (Pen. Code, § 487, subd. (c).) The court
committed the minor to the Orin Allen Youth Rehabilitation Facility (Facility) for a
period not to exceed nine months followed by an additional 90-day conditional release


                                                             1
parole period. The minor was required as a condition of probation to obey all laws and
Facility rules. We affirmed the jurisdictional and dispositional orders. (In re K.P. (July
20, 2012, A134131) [nonpub. opn.].)
       In May 2012, the minor admitted violating probation by engaging in a physical
altercation with a Facility resident. An additional 15 days were added to the original
Facility commitment for grand theft.
       In October 2012, while on parole, the minor was found carrying a concealed
firearm. (Pen. Code, § 25400, subd. (a)(2).) The minor was continued as a ward of the
court and committed to the Facility for a second nine-month period.
       In February 2013, the minor admitted violating probation by “obstruct[ing] the
view of institutional staff before the commencement of a physical altercation involving
two other residents.” The court found the altercation to be a gang fight and that the minor
“helped to set it up.” The court noted that the minor was observed “giving a thumbs-up
sign behind [his] back so that the fight could begin.” The court added 45 days to the
minor’s commitment.
       The minor filed a timely notice of appeal.
       The minor was represented by retained counsel in the probation violation
proceedings. No error appears in the acceptance of his admission of the probation
violation and we find no abuse of discretion with regard to the court’s imposition of
additional commitment time.




                                              2
                                     Disposition
     The dispositional order is affirmed.




                                                _________________________
                                                Pollak, Acting P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                            3